Grant, J.
I concur in the opinion of my Brother Carpenter, for the reason that the defendant had relieved itself from the payment of taxes upon its lands, specified in .the land and timber contracts, and had imposed that duty upon its vendees. This is not a case where the landowner contracts to sell his land, which must still be taxed to him, and from the payment of taxes upon which he has not relieved himself by transferring that obligation to another. In such case I am not prepared to hold that the^ taxation to the landowner of’ both his land and the contract to sell it would not be double taxation and void.